Citation Nr: 1312443	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from April 1974 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) RO in Reno, Nevada.

In May 2009, a Travel Board hearing was held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript is in the claims file.  The Veteran was informed by VA in an April 2012 letter that the VLJ who conducted the May 2009 hearing was no longer employed by the Board and asked him if he wished to have another hearing.  The Veteran responded later in April 2012, informing the Board that he did not wish to appear at another hearing.  Accordingly, the Board will proceed based on the evidence of record.

The claim was remanded by the Board in April 2010 and September 2012.  Both remands noted that although the Veteran's instant claim had been developed as if a final prior decision had occurred; however, the Veteran had not been provided notice of the prior "final" denial (see January 1988 RO rating decision).  As VA never notified the Veteran of the apparent denial of service connection for a lumbar spine disorder in its January 1988 rating action, analysis of the lumbar claim on the basis of whether new and material evidence has been submitted is not appropriate.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The Veteran informed VA in February 2013 via telephone that he wished to pursue a claim seeking service connection for posttraumatic stress disorder (PTSD).  See VA Form 21-0820, Report of General Information  As such, this matter has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2006, the Veteran submitted a See VA Form 21-4138 on which he referenced chronic lumbar pain and loss of motion in lower back.  Review of the Veteran's service treatment records shows that he was seen in June 1974 for complaints of left-sided lower back pain.  A history of trauma occurring two weeks earlier was reported.  Examination showed the presence of spasms.  Moderate muscle strain was diagnosed.  Review of the Veteran's July 1975 discharge examination shows that a spine disorder, or complaints of such a disorder, was not documented.

Post service medical records associated with the Veteran's claims file include records referable to several job-related accidents.  A December 1989 private medical admission record details a November 1989 injury and included diagnoses of lumbar disc disease, herniated nucleus pulposus, and radiculopathy.  He slipped on the ice in January 2002, after which he reported right-sided low back pain.  An April 2002 private examination report shows that the Veteran reported initially injuring his low back in 1982 at which time he underwent disc surgery.  

An April 1991 Social Security Administration Disability Determination and Transmittal form shows that the Veteran was found to be disabled from December 1989.  The primary diagnosis was low back pain post laminectomy, and the secondary diagnosis was recurrent disc herniation.

As there is evidence of treatment in service for his lumbar spine and current diagnoses of back conditions, the Board finds that a VA examination is needed to obtain an opinion as to whether any current lumbar spine-related disorder is related to the symptoms seen in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether any current lumbar spine disorder(s) was caused by military service.  The claims file must be made available to the examiner for review in connection with the examination.

Based on the examination and review of the record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or more probability) that any currently diagnosed disorder of the lumbar spine began during active service OR is causally linked to any incident of active duty? 

The examiner is requested to provide a rationale for any opinion provided. 

The examiner should consider that the Veteran was seen in service in 1974 for complaints of left-sided low back pain, with a history of trauma two weeks prior.  The diagnosis was moderate muscle strain.  A July 1975 discharge examination was normal.  Post-service records document back injuries sustained in 1982, 1989 and 2002 and surgical treatment.  

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

